Citation Nr: 1549477	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected disability.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected disability.

3.  Entitlement to an increased rating for residual fracture of L4 with lumbar myositis, degenerative spondylosis, mild canal stenosis, lumbar levoscoliosis with intervertebral disc desiccation and intervertebral dis bulges at L2-L3 level, currently evaluated as 40 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1973 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) from August 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

In June 2015 correspondence, the Veteran requested withdrawal of his appeals for entitlement to service connection for bilateral upper extremity peripheral neuropathy, and entitlement to an increased rating for his back disability. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected disability, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected disability, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for residual fracture of L4 with lumbar myositis, degenerative spondylosis, mild canal stenosis, lumbar levoscoliosis with intervertebral disc desiccation and intervertebral dis bulges at L2-L3 level, currently evaluated as 40 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, in June 2015 correspondence, indicated that it is his intent to withdraw the appeal on the above noted issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues. Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy and entitlement to an increased rating for his back disability.  


ORDER

The appeal as to the issue of entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service-connected disability, is dismissed.

The appeal as to the issue of entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected disability, is dismissed.

the appeal as to the issue of entitlement to an increased rating for residual fracture of L4 with lumbar myositis, degenerative spondylosis, mild canal stenosis, lumbar levoscoliosis with intervertebral disc desiccation and intervertebral dis bulges at L2-L3 level, currently evaluated as 40 percent disabling, is dismissed.   





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


